                                              Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 1 of 15




                                    1 Evan Selik (SBN 251039)

                                    2
                                        Christine Zaouk (SBN 251355)
                                        McCATHERN LLP
                                    3   523 West Sixth Street, Suite 830
                                    4
                                        Los Angeles, California 90014
                                        (213) 225-6150 / Fax (213) 225-6151
                                    5   eselik@mccathernlaw.com
                                    6   czaouk@mccathernlaw.com

                                    7 Attorneys for Plaintiff,

                                    8 JEAN-PAUL SALIBA

                                    9                         UNITED STATES DISTRICT COURT
                                   10
                                                           NORTHERN DISTRICT OF CALIFORNIA
                                   11

                                   12 JEAN-PAUL SALIBA, individually             )       CASE NO.
                                        and on behalf of other persons similarly )
                                   13   situated,                                )       CLASS ACTION COMPLAINT
523 West Sixth Street, Suite 830




                                                                                 )
    Los Angeles, CA 90014




                                   14                                                    1.   BREACH OF CONTRACT
     McCATHERN LLP




                                                    Plaintiff,                   )
        (213) 225-6150




                                   15                                            )       2.   BREACH OF IMPLIED
                                               vs.                               )            COVENANT OF GOOD
                                   16                                                         FAITH AND FAIR
                                                                                 )            DEALING
                                   17   ROBINHOOD MARKETS, INC.;                 )
                                        ROBINHOOD FINANCIAL, LLC;                )       3.   NEGLIGENCE
                                   18
                                        FINANCIAL SECURITIES, LLC;               )       4.   UNFAIR COMPETITION
                                   19   ROBINHOOD CRYPTO, LLC and                )            (Cal. Bus. & Prof Code.
                                        DOES 1-100                               )            §§17200 et seq.)
                                   20
                                                                                 )       5.   VIOLATION OF
                                   21               Defendants.                  )            CONSUMERS LEGAL
                                                                                 )            REMEDIES ACT (Cal. Civil
                                   22                                                         Code §§1750 et seq.)
                                                                                 )
                                   23                                            )       DEMAND FOR JURY TRIAL
                                   24                                            )
                                   25

                                   26
                                        ///
                                   27

                                   28

                                                                                     1                      COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 2 of 15




                                    1         Plaintiff, Jean-Paul Saliba, on behalf of himself, and all others similarly
                                    2
                                        situated, complains and alleges as follows
                                    3

                                    4                                   INTRODUCTION

                                    5         1.    This is a class action lawsuit pursuant to Fed. R. Civ. P. Rule 23, seeking
                                    6
                                        damages for the conduct of Defendants, Robinhood Markets, Inc.; Robinhood
                                    7

                                    8 Financial, LLC; Robinhood Securities, LLC; Robinhood Crypto, LLC (hereinafter

                                    9 “Robinhood”) which caused damages to Plaintiff and those similarly situated.

                                   10
                                                                   JURISDICTION AND VENUE
                                   11

                                   12         2.    This Court has jurisdiction over this action pursuant to diversity

                                   13 jurisdiction under 28 U.S. Code §1332(a)(1). Plaintiff is a citizen of Texas and all
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        Defendants are Delaware corporations and have its principal place of business for the
        (213) 225-6150




                                   15

                                   16 purposes of citizenship in Menlo Park, California and Lake Mary, Florida.

                                   17                                        PARTIES
                                   18
                                              3.    Plaintiff is, and at all relevant times was, a Texas resident residing
                                   19

                                   20 within the Dallas, Texas. Within the statute of limitations for the claims made herein,

                                   21 Plaintiff experienced damage as a result of Defendants.

                                   22
                                              4.    Plaintiff appears in this action on behalf of himself and on behalf of all
                                   23

                                   24 others similarly situated.

                                   25         5.    Plaintiff is informed and believes that Defendants provide a
                                   26
                                        “commission free” platform for consumers to buy, sell and trade different companies
                                   27

                                   28

                                                                                     2                       COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 3 of 15




                                    1 stock and securities.

                                    2
                                              6.     Plaintiff is informed an believes that DOES 1 through 100 are
                                    3

                                    4
                                        corporations, individuals, limited liability partnerships, limited liability companies,

                                    5 general partnerships, sole proprietorships or are other business entities or

                                    6
                                        organizations of a nature not currently known to Plaintiff.
                                    7

                                    8         7.     Plaintiff is unaware of the true names of Defendants DOES 1 through

                                    9 100.    Plaintiff sues said defendants by said fictitious name, and will amend this
                                   10
                                        complaint when the true names and capacities are ascertained or when such facts
                                   11

                                   12 pertaining to liability are ascertained, or as permitted by law or by the Court.

                                   13 Plaintiff is informed and believe that each of the fictitiously named Defendants is in
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        some manner responsible for the events and allegations set forth in this Complaint.
        (213) 225-6150




                                   15

                                   16         8.     Plaintiff is informed and believes, and based thereon alleges that at all

                                   17 relevant times, each Defendant was an employer, was the principal, agent, partner,

                                   18
                                        joint venture, officer, director, controlling shareholder, subsidiary affiliate, parent
                                   19

                                   20 corporation, successor in interest and/or predecessor in interest of some or all of the

                                   21 other Defendants, and was engaged with some or all of the other Defendants in a joint

                                   22
                                        enterprise for profit and bore such other relationships to some or all of the other
                                   23

                                   24 Defendants so as to be liable for their conduct with respect to the matters alleged in

                                   25 this complaint. Plaintiffs are further informed and believe and thereon allege that

                                   26
                                        each Defendant acted pursuant to and within the scope of the relationships alleged
                                   27

                                   28

                                                                                  3                           COMPLAINT
                                          Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 4 of 15




                                    1 above, and that at all relevant times, each Defendant knew or should have known

                                    2
                                        about, authorized, ratified, adopted, approved, controlled, aided and abetted the
                                    3

                                    4
                                        conduct of all other Defendants. As used in this Complaint “Defendant” means

                                    5 “Defendants and each of them,” and refers to the Defendants named in the particular

                                    6
                                        cause of action and DOES 1 through 100.
                                    7

                                    8         9.    At all times mentioned herein, each Defendant was the co-conspirator,

                                    9 agent, servant, employee, and/or joint venture of each of the other Defendants and

                                   10
                                        was acting within the course and scope of said conspiracy, agency, employment,
                                   11

                                   12 and/or joint venture and with the permission and consent and knowledge of each of

                                   13 the other Defendants.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                                      FACTS COMMON TO ALL CAUSES OF ACTION
        (213) 225-6150




                                   15

                                   16         10.   Robinhood is an online brokerage firm that provides an online platform

                                   17 for consumers to buy and sell securities. It has been valued at over $7 billion with

                                   18
                                        over 10 million consumers.
                                   19

                                   20         11.   As or about January 11 and 12, 2021, the value in stocks of the
                                   21 company, GameStop with a ticker symbol of GME, increased significantly.

                                   22
                                        Robinhood had allowed its users to trade GME open market.
                                   23

                                   24         12.   On or about January 27 or 28 2021, Robinhood disabled and completely
                                   25 restricted the trading of GME.    This was done without Plaintiff and the putative
                                   26
                                        class’s consent.   In Fact, Robinhood went as far to pulling GME from the
                                   27

                                   28

                                                                                  4                       COMPLAINT
                                              Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 5 of 15




                                    1 Robinhood’s platform so no consumer could trade or even find GME on Robinhood.

                                    2
                                                 13.   On January 28, 2021, Plaintiff attempted to sell his shares of GME but
                                    3

                                    4
                                        could not do so due to Robinhood’s improper conduct.

                                    5            14.   Robinhood’s conduct left Plaintiff and the putative class with no
                                    6
                                        opportunity to lower their average costs, no opportunity (if GME’s price went up) to
                                    7

                                    8 receive gains or no opportunity (if GME’s price went down) to short GME.

                                    9            15.   In other words, instead of acting simply as a conduit for trading,
                                   10
                                        Robinhood acted as a regulator and refused to allow its users to trade GME for no
                                   11

                                   12 reason, thereby precluding its consumers from using Robinhood’s services.

                                   13            16.   Plaintiff is informed and believes and based thereon alleges that
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        Robinhood’s conduct violated Financial Industry Regulatory Authority (“FINRA”),
        (213) 225-6150




                                   15

                                   16 rule 5310, et seq. Rule 5310.01 (supplemental material) requires that Robinhood

                                   17 “must make every effort to execute a marketable customer order that it receives

                                   18
                                        promptly and fully.” By refusing to let Plaintiff and the putative class trade GME in
                                   19

                                   20 any way, Robinhood violated this FINRA rule 5310.01 (supplemental material).

                                   21                   CLASS DEFINITION AND CLASS ALLEGATIONS
                                   22
                                                 17.   Plaintiff brings this action on behalf of himself and on behalf of all other
                                   23

                                   24 similarly situated persons as a class action pursuant to Fed. R. Civ. P. Rule 23.

                                   25 ///

                                   26
                                        ///
                                   27

                                   28

                                                                                     5                           COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 6 of 15




                                    1         The members of the Class are defined as follows:
                                    2
                                              All Robinhood consumers in the United States whose ability to trade
                                    3         GameStop (GME) was affected due to Robinhood’s refusal to allow
                                    4
                                              its consumers to trade GME.

                                    5         18.    This action has been brought and may be properly maintained as a class
                                    6
                                        action pursuant to the provisions of Fed. R. Civ. P. Rule 23 and other applicable law.
                                    7

                                    8         19.    Numerosity of the Classes: Members of the Classes are so numerous

                                    9 that their individual joinder is impracticable. Plaintiff estimate that there are no less

                                   10
                                        than 10,000 persons in the identified classes. The precise number of Class members
                                   11

                                   12 and their addresses are unknown to Plaintiff. However, Plaintiff is informed and

                                   13 believes and thereon alleges that the number can be obtained from Defendants’
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        business and transaction records. Class members may be notified of the pendency of
        (213) 225-6150




                                   15

                                   16 this action by conventional mail, electronic mail, the Internet, or published notice.

                                   17         20.    Existence of Predominance of Common Questions of Fact and Law:
                                   18
                                        Common questions of law and fact exist as to all members of the Classes. These
                                   19

                                   20 questions predominate over any questions effecting only individual members of the

                                   21 classes. These common factual and legal questions include:

                                   22
                                                     (a)    Whether Defendant breached its contract it had with Plaintiff and
                                   23

                                   24 the putative class;

                                   25                (b)    Whether Plaintiff and those similarly situated were consumers
                                   26
                                        pursuant to Cal. Civil Code §§1750 et seq.
                                   27

                                   28

                                                                                  6                           COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 7 of 15




                                    1                (c)   Whether Defendants’ conduct as alleged herein violated Cal. Civil
                                    2
                                        Code §§1750 et seq.
                                    3

                                    4
                                                     (d)   Whether Defendants’ conduct as alleged herein resulted in a

                                    5 windfall of profits that Defendants were not entitled;

                                    6
                                                     (e)   Whether Defendants’ committed unlawful business practices or
                                    7

                                    8 acts within the meaning of Cal. Business & Professions Code §§17200 et seq.;

                                    9                (f)   Whether Defendants’ owed a duty or care to Plaintiff and the
                                   10
                                        putative class, which it breached by refusing to let Plaintiff and the putative class
                                   11

                                   12 trade GME;

                                   13                (g)   Whether Defendants violated FINRA rule 5310.01 (supplemental
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        material).
        (213) 225-6150




                                   15

                                   16                (h)   Whether Defendants raise any affirmative defenses that are

                                   17 universal in application.

                                   18
                                              21.    Typicality: Plaintiff’s claims are typical of the claims of the members
                                   19

                                   20 of the respective Classes because Plaintiff was affected by Robinhoods conduct as

                                   21 alleged herein above. Plaintiff sustained the same types of damages that the putative

                                   22
                                        class members sustained. Plaintiff is subject to the same affirmative defenses as the
                                   23

                                   24 members of the putative class.

                                   25         22.    Adequacy: Plaintiff will adequately and fairly protect the interests of
                                   26
                                        the members each of the Class. Plaintiff has no interest adverse to the interests of
                                   27

                                   28

                                                                                 7                          COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 8 of 15




                                    1 absent Class members. Plaintiff is represented by legal counsel who has substantial

                                    2
                                        class action experience in civil litigation.
                                    3

                                    4
                                              23.    Superiority: A class action is superior to other available means for fair

                                    5 and efficient adjudication of the claims of the Class and would be beneficial for the

                                    6
                                        parties and the court. Class action treatment will allow a large number of similarly
                                    7

                                    8 situated persons to prosecute their common claims in a single forum, simultaneously,

                                    9 efficiently, and without the unnecessary duplication of effort and expense that

                                   10
                                        numerous individual actions would require. The monetary amounts due to many
                                   11

                                   12 individual class members are likely to be relatively small, and the burden and

                                   13 expense of individual litigation would make it difficult or impossible for individual
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        members of each Class to seek and obtain relief. A class action will serve an
        (213) 225-6150




                                   15

                                   16 important public interest by permitting such individuals to effectively pursue

                                   17 recovery of the sums owed to them. Further, class litigation prevents the potential for

                                   18
                                        inconsistent or contradictory judgments raised by individual litigation.
                                   19

                                   20                              FIRST CAUSE OF ACTION
                                                                    BREACH OF CONTRACT
                                   21                   (By Plaintiff and the Class against all Defendants)
                                   22
                                              24.    Plaintiff incorporates paragraphs 1 through 23 of this complaint as
                                   23

                                   24 though fully alleged herein.

                                   25         25.    Plaintiff, and those similarly situated, entered into a Customer User
                                   26
                                        Agreement (hereinafter the “Contract”), with implied provisions, with Robinhood.
                                   27

                                   28

                                                                                       8                      COMPLAINT
                                           Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 9 of 15




                                    1 The terms of the Contract were that Robinhood was required to must make every

                                    2
                                        effort to execute a marketable customer order that it receives promptly and fully and
                                    3

                                    4
                                        not preclude or refuse to allow its users to trade.

                                    5         26.    As more fully set forth in the paragraphs incorporated herein,
                                    6
                                        Defendants breached the contract when it precluded and refused Plaintiff and the
                                    7

                                    8 putative class from trading GME.

                                    9         27.    Plaintiff and the putative class has performed all covenants and
                                   10
                                        conditions required under the contract or have been excused from doing so due to
                                   11

                                   12 Defendants’ breach.

                                   13         28.     As a proximate result of Defendants’ breach, Plaintiff and the putative
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        class suffered economic loss.
        (213) 225-6150




                                   15

                                   16                      SECOND CAUSE OF ACTION
                                          BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                   17                                 DEALING
                                   18             (By Plaintiff and the Class against all Defendants)
                                   19         29.    Plaintiff incorporates paragraphs 1 through 28 of this complaint as
                                   20
                                        though fully alleged herein.
                                   21

                                   22         30.    Plaintiff, and those similarly situated, entered into the Contract with
                                   23 Robinhood. The Contract required Robinhood to fulfill trade orders that were placed

                                   24
                                        properly and in a timely manner. Robinhood did the opposite and restricted and
                                   25

                                   26 refused to allow Plaintiff and the putative class from trading GME.

                                   27

                                   28

                                                                                    9                       COMPLAINT
                                          Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 10 of 15




                                    1         31.    Robinhood’s conduct violated numerous legal authorities, including
                                    2
                                        FINRA and the SEC. Robinhood’s conduct was unreasonable and done with reckless
                                    3

                                    4
                                        disregard for the rights of Plaintiff and the putative class.

                                    5         32.     Therefore, Plaintiff is informed and believes and thereon alleges that
                                    6
                                        Robinhood breached the Contract and implied covenant of good faith and fair dealing
                                    7

                                    8 that was incorporated into the Contract by restricting and refusing to allow Plaintiff

                                    9 and the putative class to trade GME.

                                   10
                                              33.    As proximate result of Defendants’ conduct, Plaintiff and the putative
                                   11

                                   12 class suffered significant economic loss.          Plaintiff and the putative is entitled to

                                   13 punitive damages in an amount that the trier of fact finds reasonable.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                                                   THIRD CAUSE OF ACTION
        (213) 225-6150




                                   15                                     NEGLIGENCE
                                   16                   (By Plaintiff and the Class against all Defendants)

                                   17         34.    Plaintiff incorporates paragraphs 1 through 33 of this complaint as
                                   18
                                        though fully alleged herein.
                                   19

                                   20         35.    Plaintiff is informed and believed and thereon alleges that Robinhood
                                   21 owed Plaintiff and the putative class a duty of care in providing its services.

                                   22
                                              36.    Robinhood breached that duty of care by restricting and refusing to
                                   23

                                   24 allow Plaintiff and the putative class to trade GME.

                                   25         37.    Robinhood’s conduct was a proximate cause to the harm suffered by
                                   26
                                        Plaintiff and those similarly situated.
                                   27

                                   28

                                                                                    10                           COMPLAINT
                                          Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 11 of 15




                                    1         38.    Plaintiff is informed and believes and thereon alleges that Robinhood’s
                                    2
                                        breach was not excused for any reason.
                                    3

                                    4
                                              39.    Plaintiff and the putative class suffered harm as a result of Robinhood’s

                                    5 conduct.

                                    6
                                                          FOURTH CAUSE OF ACTION
                                    7    VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT (CLRA)
                                    8            (By Plaintiff and the Class against all Defendants)

                                    9         40.    Plaintiff incorporates paragraphs 1 through 39 of this complaint as
                                   10
                                        though fully alleged herein.
                                   11

                                   12         41.    At all relevant times, Plaintiff and the putative class were consumers of

                                   13 Defendants covered by Cal. Civil Code §§1750 et seq.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                              42.    Cal. Civil Code §§1770(a)(9) prohibits “[A]dvertising goods or services
        (213) 225-6150




                                   15

                                   16 with intent not to sell them as advertised.”

                                   17         43.    Cal. Civil Code §§1770(a)(10) prohibits “[A]dvertising goods or
                                   18
                                        services with intent not to supply reasonably expectable demand, unless the
                                   19

                                   20 advertisement discloses a limitation of quantity.”

                                   21         44.    Cal. Civil Code §§1770(a)(16) prohibits [R]epresenting that the subject
                                   22
                                        of a transaction has been supplied in accordance with a previous representation when
                                   23

                                   24 it has not.”

                                   25         45.    As a result of Defendants’ conduct as alleged herein, Defendant violated
                                   26
                                        the above provisions.
                                   27

                                   28

                                                                                 11                          COMPLAINT
                                          Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 12 of 15




                                    1         46.    On February 3, 2021, prior to the filing of this Complaint, a CLRA
                                    2
                                        notice letter was served on Defendants that complies in all respects with Cal. Civil
                                    3

                                    4
                                        Code §1782(a).     Plaintiff sent Defendants these letters via certified mail, return

                                    5 receipt requested. A true and correct copy of Plaintiff’s CLRA letters are attached,

                                    6
                                        collectively, hereto as Exhibit 1.
                                    7

                                    8         47.    Pursuant to Cal. Civil Code §1780(a), Plaintiff and the putative class

                                    9 seek actual damages, an order of this Court enjoining Defendants from engaging in

                                   10
                                        the methods, act or practices alleged herein, restitution of property and punitive
                                   11

                                   12 damages.

                                   13
523 West Sixth Street, Suite 830




                                                                  FIFTH CAUSE OF ACTION
                                                                    UNFAIR COMPETITION
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                                       (By Plaintiff and the Class against all Defendants)
        (213) 225-6150




                                   15

                                   16
                                              48.    Plaintiff incorporates paragraphs 1 through 47 of this complaint as

                                   17 though fully alleged herein.

                                   18
                                              49.    This cause of action is brought pursuant to the Unfair Competition Law
                                   19

                                   20 of the Cal. Business & Professions Code §§17200 et seq.             Defendants’ conduct

                                   21 constitutes unfair, unlawful and fraudulent business practices within the meaning of

                                   22
                                        Cal. Business & Professions Code §17200.
                                   23

                                   24         50.    Plaintiff brings this cause of action on behalf of the general public solely

                                   25 in their capacities as private attorneys general pursuant to Cal. Business &

                                   26
                                        Professions Code §17204.
                                   27

                                   28

                                                                                  12                           COMPLAINT
                                              Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 13 of 15




                                    1            51.   At all times during the liability period, Defendants’ represented they
                                    2
                                        would make every effort to execute a marketable customer order that it receives
                                    3

                                    4
                                        promptly and fully. However, Defendants did the opposite by precluding, refusing

                                    5 and not allowing Plaintiff and the putative class to trade GME.

                                    6
                                                 52.   By restricting the trading of GME, Defendants unfairly made more
                                    7

                                    8 money.

                                    9                                   PRAYER FOR RELIEF
                                   10
                                                 WHEREFORE, Plaintiff on behalf of himself and all others similarly situated,
                                   11

                                   12 pray for relief and judgment against Defendants as follows:

                                   13            1.    That this action be certified as a class action pursuant to Fed. R. Civ. P.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        Rule 23;
        (213) 225-6150




                                   15

                                   16            2.    An order finding Defendants’ conduct was negligent;

                                   17            3.    An order finding Defendants’ conduct violated the CLRA;
                                   18
                                                 4.    An order enjoining Defendants from restricting and refusing trades
                                   19

                                   20 without prior notice

                                   21            5.    Awarding prejudgment and post-judgment interest at the maximum legal
                                   22
                                        rate;
                                   23

                                   24            6.    Awarding attorneys’ fees according to proof;
                                   25            7.    Awarding costs of suit herein; and
                                   26
                                        ///
                                   27

                                   28

                                                                                    13                          COMPLAINT
                                         Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 14 of 15




                                    1        8.    All such other and further relief as the Court deems just.
                                    2

                                    3

                                    4
                                        Date: February 3, 2021                       Respectfully Submitted,

                                    5                                                McCATHERN LLP
                                    6

                                    7
                                                                             By:     ___________________________
                                    8                                                Evan Selik
                                                                                     Christine Zaouk
                                    9
                                                                                     Attorney for Plaintiff,
                                   10                                                JEAN-PAUL SALIBA
                                   11

                                   12

                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                14                              COMPLAINT
                                          Case 4:21-cv-00871-HSG Document 1 Filed 02/03/21 Page 15 of 15




                                    1                             DEMAND FOR JURY TRIAL
                                    2
                                               Plaintiff demands a trial by jury for himself and the Class on all claims so
                                    3

                                    4
                                        triable.

                                    5

                                    6
                                        Date: February 3, 2021                       Respectfully Submitted,
                                    7

                                    8                                                McCATHERN LLP

                                    9

                                   10                                        By:     ___________________________
                                                                                     Evan Selik
                                   11
                                                                                     Christine Zaouk
                                   12                                                Attorney for Plaintiff,
                                                                                     JEAN-PAUL SALIBA
                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                15                             COMPLAINT
